IN THE
                          TENTH COURT OF APPEALS




                                 No. 10-18-00264-CV

                           IN RE STACY LYNN BONE



                                Original Proceeding



                           MEMORANDUM OPINION


      Stacy Lynn Bone’s Petition for Writ of Mandamus and Emergency Motion for

Temporary Relief to Stay Trial Court Proceedings were filed on August 13, 2018. The

emergency motion to stay was granted and the temporary hearing on real-party-in-

interest’s motion to modify the divorce decree, to the extent it sought to expand the

geographic restriction in the Agreed Divorce, was stayed until further order of the Court.

Bone has now filed a motion to dismiss her Petition for Writ of Mandamus, asserting that

the temporary hearing has been dismissed by agreement of the parties.
       The motion is granted, our prior order staying proceedings in the trial court is

lifted, and this proceeding is dismissed. See generally TEX. R. APP. P. 42.1(a)(1).




                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed August 29, 2018
[OT06]




In re Bone                                                                            Page 2